       Case: 3:19-cv-00282-JMV Doc #: 22 Filed: 12/16/20 1 of 1 PageID #: 1268



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


APRIL NICOLE NEWSON                                                               PLAINTIFF

V.                                                                           NO. 3:19cv282-JMV

ANDREW SAUL,
Commissioner of Social Security                                                    DEFENDANT


                                            ORDER

       BEFORE THE COURT are Plaintiff’s motion [20] for an award of attorney fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Defendant’s response [21]. Having

considered the motion and the applicable law—and hearing no objection from Defendant

regarding the hourly rate or amount sought—the Court finds the EAJA award requested is

reasonable. Accordingly, it is, hereby, ORDERED that Plaintiff’s request for attorney fees is

GRANTED, and Plaintiff is awarded $8,018.60. Consistent with Astrue vs. Ratliff, 560 U.S. 586

(2010), the EAJA award check should be made payable to Plaintiff (for the benefit of her

counsel) and mailed to her counsel.

       SO ORDERED this 16th day of December, 2020.



                                                    /s/ Jane M. Virden
                                                    United States Magistrate Judge
